DETAILED ACTION
	The Amendment filed on 07/06/2022 has been entered. Claim(s) 1, 2, 8, and 9 has/have been amended. Therefore, claims 1-20 are pending in the application.

Response to Amendment
The previous drawing objections have been withdrawn in light of applicant's amendments.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “at least the first panel comprises a first wood sheet positioned between the first batting material and the second board, and wherein the first wood sheet and the second board extend through the first floor board to the foundation of the building” would overcome the prior art rejection since such a modification would require modifying the modifier reference in a manner that would involve impermissible hindsight reconstruction. Claim 8 depends from claim 7 and is therefore objected to as well.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
As per claim 1, at line 8, the recitation “a second board”, is understood to mean --a fourth board--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 9, 10, 14-16, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokohira (JPH0913546 A) with Derwent machine translation in view of Layfield (U.S. Patent No. 7,032,356).
As per claim 1, Yokohira teaches a building (figure 1) comprising: (i) a first floor (lower floor; figure 1) comprising a first room (left room; figure 2), a second room (right room; figure 2), and a first wall system (W) positioned between the first room and the second room (figure 2), the first wall system comprising: (a) a first panel (23A/23B left) comprising a first board (23A left) and a second board (23B left), the first board facing an interior of the first room (figure 2); and (b) a second panel (23A/23B right) comprising a third board (23A right) and a fourth board (23B right), the third board facing an interior of the second room (figure 2) and the fourth board facing the second board of the first panel (figure 2); (ii) a foundation (F); and (iii) a first floor board (21) positioned between the first floor and the foundation (figure 2), and a gap (gap between first and second panel; not labeled) is positioned between the first panel and the second panel (figure 2), the gap forming an open space between the first panel and the second panel (figure 2), and wherein the second board and the fourth board extend through the first floor board to the foundation of the building (figure 2).  
Yokohira fails to disclose a first and second batting material positioned between the first / second board and third / fourth board, respectively; and wherein at least one of the second board and the fourth board comprises at least one mineral wool board.
Layfield discloses an interior wall construction (abstract) including a batting material (1) positioned between first and second boards (4); wherein at least one of the boards comprises at least one mineral wool board (col. 7, lines 50-56).
Therefore, from the teaching of Layfield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the party wall of Yokohira to include a first and second batting material positioned between the first / second board and third / fourth board, respectively; and wherein at least one of the second board and the fourth board comprises at least one mineral wool board, as taught by Layfield, in order to provide the optimal acoustic insulation between the interior rooms.
As per claim 4, Yokohira as modified in view of Layfield discloses the first panel and the second panel further comprise studs (6 of Layfield) embedded within the first batting material and the second batting material (figure 3b of Layfield), and wherein the first board, the second board, the third board, and the fourth board are attached to the studs (figure 3b of Layfield).  
As per claim 5, Yokohira as modified in view of Layfield discloses end portions of the studs extend vertically within a thickness of the first and second batting materials (in the combination, it is understood that the end portions of the studs would extend vertically within a thickness of the first and second batting materials).  
As per claim 6, Yokohira fails to disclose the studs are formed from lumber.  
Layfield further discloses an interior wall construction (abstract) wherein typical vertical studs may be wood or steel (col. 2, lines 15-20).
Therefore, from the teaching of Layfield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified party wall of Yokohira such that the studs are formed from lumber, as taught by Layfield, in order to provide the resource that is located at a closer location to the construction site, in order to save on shipping costs.
As per claim 9, Yokohira discloses a second floor (above 22) and a second floor board (22) positioned between the first floor and the second floor (figures 1 and 2), and wherein the second board and the fourth board extend through the second floor board area to the second floor of the building (figure 2).  
As per claim 10, Yokohira as modified in view of Layfield discloses the second floor comprises a second wall system that is the same as the first wall system (in the combination, it is understood that the second wall system would be the same as the first wall system).   
As per claim 14, Yokohira as modified in view of Layfield discloses the first board (4-left of Layfield) is attached directly to a first side of at least two studs (6 of Layfield) that-extend vertically within the thickness of the first batting material (figure 3b of Layfield) and the second board (4-right of Layfield) is attached directly to a second side of the at least two studs that extend vertically within the thickness of the first batting material (figure 3b of Layfield).  
As per claim 15, Yokohira as modified in view of Layfield discloses the third board (4-left of Layfield) is attached directly to a first side of at least two studs (6 of Layfield) that extend vertically within the thickness of the second batting material (figure 3b of Layfield) and the fourth board (4-right of Layfield) is attached directly to a second side of the at least two studs that extend vertically within the thickness of the second batting material (figure 3b of Layfield).  
As per claim 16, Yokohira fails to disclose the second board and the fourth board both comprise mineral wool boards.  
Layfield discloses an interior wall construction (abstract) including boards (4); which comprise mineral wool boards (col. 7, lines 50-56).
Therefore, from the teaching of Layfield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the party wall of Yokohira such that the second board and the fourth board both comprise mineral wool boards, as taught by Layfield, in order to provide the optimal acoustic insulation between the interior rooms.
As per claim 19, Yokohira fails to disclose the first board and the third board comprise a drywall/gypsum board, a mineral wool board, or a combination thereof.
Layfield discloses an interior wall construction (abstract) including boards (4); which comprise a drywall/gypsum board, a mineral wool board, or a combination thereof (mineral wool; col. 7, lines 50-56).
Therefore, from the teaching of Layfield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the party wall of Yokohira such that the first board and the third board comprise a drywall/gypsum board, a mineral wool board, or a combination thereof, as taught by Layfield, in order to provide the optimal acoustic insulation between the interior rooms.

Claim(s) 2 and 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokohira (JPH0913546 A) with Derwent machine translation in view of Layfield (U.S. Patent No. 7,032,356), in view of Iotti (U.S. Patent No. 4,306,396).
As per claim 2, Yokohira fails to disclose an additional board is mounted in a portion of the gap between the second board and the fourth board in the first floor board. 
Iotti discloses a building partition (abstract) wherein an additional board (13) is mounted in a portion of the gap between the second board and the fourth board (figure 9) in the first floor board (in the combination, the additional board of Iotti would be located in the first floor board between the first and second panel of Yokohira). 
Therefore, from the teaching of Iotti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the party wall of Yokohira such that an additional board is mounted in a portion of the gap between the second board and the fourth board in the first floor board, as taught by Iotti, in order to provide the optimal acoustic insulation between the interior rooms.
As per claim 3, Yokohira as modified in view of Iotti discloses the additional board is a mineral wool board (col. 5, lines 32-34 of Iotti). 

Claim(s) 11-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokohira (JPH0913546 A) with Derwent machine translation in view of Layfield (U.S. Patent No. 7,032,356) and further in view of Trannoy (U.S. Patent No. 3,986,306).
As per claim 11, Yokohira teaches an attic (it is understood that the top floor is capable of functioning as an attic) but fails to disclose a plurality of trusses, wherein an additional mineral wool board is attached to at least one side of each truss.
Trannoy discloses a building assembly (abstract) including a plurality of trusses (figure 7), wherein an additional mineral wool board (30) is attached to at least one side of each truss (figure 7).
Therefore, from the teaching of Trannoy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified party wall of Yokohira to include a plurality of trusses, wherein an additional mineral wool board is attached to at least one side of each truss, as taught by Trannoy, in order to further provide insulation between the top floor and the roof of the building to conserve energy.
As per claim 12, Yokohira as modified in view of Trannoy discloses a first wood sheet (29a of Trannoy) is positioned between each truss (col. 3, lines 10-15 of Trannoy) and the additional mineral wool board (figure 7 of Trannoy).
As per claim 13, Yokohira as modified in view of Trannoy discloses a second wood sheet (29 of Trannoy) is positioned on a side of the additional mineral wool board (col. 3, lines 10-15 of Trannoy) opposite the first wood sheet (figure 7 of Trannoy).

Claim(s) 17, 18, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokohira (JPH0913546 A) with Derwent machine translation in view of Layfield (U.S. Patent No. 7,032,356) and further in view of Morrell (U.S. Patent No. 2,261,480).
As per claim 17, Yokohira as modified fails to disclose the mineral wool board comprises a binder and inorganic fibers.
Morrell discloses a building structure (title) comprising the mineral wool board comprises a binder and inorganic fibers (col. 2, lines 20-30).
Therefore, from the teaching of Morrell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified party wall of Yokohira such that the mineral wool board comprises a binder and inorganic fibers, as taught by Morrell, in order to further provide the optimal insulation properties combined with optimal structural properties.
As per claim 18, Yokohira as modified in view of Morrell discloses the inorganic fibers are derived from stone, slag, glass, or a combination thereof (glass; col. 2, lines 20-25).
With regards to the limitation that the inorganic fibers are derived from stone, slag, glass, or a combination thereof, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Yokohira as modified teaches all of the structural limitations of the claim, the claim stands rejected. See MPEP 2113.
As per claim 20, Yokohira fails to disclose at least one of the first batting material and the second batting material comprises mineral wool fibers.
Morrell discloses a building structure (title) comprising a batting material (8) comprising mineral wool fibers (col. 2, lines 20-25).
Therefore, from the teaching of Morrell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified party wall of Yokohira such that the mineral wool board comprises a binder and inorganic fibers, as taught by Morrell, in order to further provide the optimal insulation properties combined with optimal structural properties.

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New references Yokohira (JPH0913546 A) and Layfield (U.S. Patent No. 7,032,356) have been added to overcome the amended claim. Applicant’s amendment removing the term “area” has overcome the previous rejection in view of Guardiani and the reference has been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635